Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *751and order of this Court dated June 5, 1989 (People v Watkins, 151 AD2d 525), affirming a judgment of the Supreme Court, Richmond County, rendered October 29, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Sullivan and Krausman, JJ., concur.